Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the package having a bottom wall portion configured to support the first area, a side wall portion supporting the side surface, and a restriction portion configured to restrict movement of the second magnet in the second direction by covering at least a portion of the second area, and wherein the movable mirror portion is disposed in a space formed by the upper surface and the restriction portion as set forth in the claimed combination. 
Hirshberg (US 9,664,897 B1) discloses an optical module Figs. 1-3) comprising: 
a mirror unit (116) having a movable mirror portion including a coil (118); 
a magnet portion (112, 114) having an upper surface, a bottom surface, and a side surface extending from the upper surface to the bottom surface, and configured to generate a magnetic field  (144) acting on the movable mirror portion; and 
a package (104) accommodating the magnet portion, wherein the magnet portion has a Halbach structure including a first magnet (112) including a first area on the bottom surface and applied with a force in a first direction (140) from the upper surface to the bottom surface, and a second magnet (114) including a second area on the upper surface and applied with a force in a second direction (142) from the bottom surface to the upper surface.  However, the prior art does not disclose the package that has a bottom wall portion configured to support the first area, a side wall portion supporting the side surface, and a restriction portion configured to restrict movement of the second magnet in the second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





2/26/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872